EXHIBIT A
9/12/2020                                                    Terms and Privacy - Plaid



                                                End User Privacy Policy
            Background
                                                                                                                  📖


            Information we collect
                                                                                                                  


            How we use your information
                                                                                                                  ⇆


            Our Lawful Bases for Processing (EEA and UK End Users Only)

            How we share & store your info
                                                                                                                  


            Some Final Details…
                                                                                                                  ℹ




            End User Privacy Policy

            EFFECTIVE DATE: DECEMBER 30, 2019

            Privacy and security are very important to us at Plaid. This End User Privacy Policy (“Policy”) is

            meant to help you (the “end user”) understand how we at Plaid collect, use, and share end user

            information in our possession to operate, improve, develop, and protect our services, and as

            otherwise outlined in this Policy. Please take some time to read this Policy carefully. Please

            note: this Policy applies to Plaid Inc. and its subsidiaries, including Plaid Financial Ltd. and

            Plaid, B.V. (collectively, “Plaid”, “we”, “our”, and “us”). To determine the relevant Plaid entity that

            is responsible for processing your information, please see the “Contacting Plaid” section below.


            First, Some Background

            A QUICK NOTE ABOUT PLAID


https://plaid.com/legal/ios/                                                                                          1/8
9/12/2020                                                  Terms and Privacy - Plaid

            Our mission at Plaid is to empower innovators by delivering access to the financial system. Our
            technology provides an easy way for you to connect your bank account and other financial
            accounts to software applications that can help you do things like save for retirement, manage
            your spending, streamline credit applications, or transfer money. These software applications
            are built and provided by our business customers (we’ll call them “developers” here), and
            powered by Plaid. By delivering access to high-quality, usable financial account data that we’ve
            translated and standardized, we enable developers to focus on building experiences that benefit
            you.

            ABOUT THIS POLICY

            Our goal with this Policy is to provide a simple and straightforward explanation of what
            information Plaid collects from and about end users (“End User Information”), and how we use
            and share that information. We value transparency and want to provide you with a clear and
            concise description of how we treat your End User Information.

            Please note that this Policy only covers the information that Plaid collects, uses, and shares. It
            does not explain what developers do with any End User Information we provide to them (or any
            other information they may collect about you separately from Plaid). This Policy also does not
            cover any websites, products, or services provided by others. We encourage you to review the
            privacy policies or notices of developers or those third parties for information about their
            practices.



            Our Data Practices


            Information We Collect and Categories of Sources

            As explained in greater detail below, Plaid has collected identifiers, commercial information,
            electronic network activity information, professional information, inferences, and other types of
            End User Information.

            Information you provide. When you connect your financial accounts with a developer application
            or otherwise connect your financial accounts through Plaid, where applicable, we collect
            identifiers and login information required by the provider of your account, such as your
            username and password, or a security token. In some cases, we also collect your phone
            number, email address, security questions and answers, and one-time password (OTP) to help
            verify your identity before connecting your financial accounts. When providing this information,
            you give the developer and Plaid the authority to act on your behalf to access and transmit your
            End User Information from the relevant bank or other entity that provides your financial accounts
            (we’ll call them “financial product and service providers” in this Policy). You may also provide us
            with identifiers and other information, including your name, email address, and phone number,
            when you contact us or enter any such information on our websites.

            Information we collect from your financial accounts. The information we receive from the
            financial product and service providers that maintain your financial accounts varies depending
https://plaid.com/legal/ios/                                                                                      2/8
9/12/2020                                                 Terms and Privacy - Plaid

            on the specific Plaid services developers use to power their applications, as well as the
            information made available by those providers. But, in general, we collect the following types of
            identifiers, commercial information, and other personal information from your financial product
            and service providers:

            • Account information, including financial institution name, account name, account type,
              account ownership, branch number, IBAN, BIC, and account and routing number;

            • Information about an account balance, including current and available balance;

            • Information about credit accounts, including due dates, balances owed, payment amounts
              and dates, transaction history, credit limit, repayment status, and interest rate;

            • Information about loan accounts, including due dates, repayment status, balances, payment
              amounts and dates, interest rate, guarantor, loan type, payment plan, and terms;

            • Information about investment accounts, including transaction information, type of asset,
              identifying details about the asset, quantity, price, fees, and cost basis;

            • Identifiers and information about the account owner(s), including name, email address, phone
              number, date of birth, and address information;

            • Information about account transactions, including amount, date, payee, type, quantity, price,
              location, involved securities, and a description of the transaction; and

            • Professional information, including information about your employer, in limited cases where
              you’ve connected your payroll accounts.

            The data collected from your financial accounts includes information from all your accounts
            (e.g., checking, savings, and credit card) accessible through a single set of account credentials.

            Information we receive from your devices. When you use your device to connect to our services
            through a developer’s application, we receive identifiers and electronic network activity
            information about that device, including IP address, hardware model, operating system, which
            features within our services you access, and other technical information about the device. We
            also use cookies or similar tracking technologies to collect usage statistics and to help us
            provide and improve our services. You can find more information about how we use cookies and
            your related choices in our Cookie Policy.

            Information we receive about you from other sources. We also receive identifiers and
            commercial information about you directly from the relevant developer or other third parties,
            including our service providers, bank partners, and identity verification services. For example,
            developers may provide information such as your full name, email address, phone number, or
            information about your financial accounts and account transactions.

            Inferences we derive from the data we collect. We may use the information we collect about you
            to derive inferences. For example, we may infer your location or your projected income based

https://plaid.com/legal/ios/                                                                                     3/8
9/12/2020                                                 Terms and Privacy - Plaid

            on the information we have collected about you from other sources.



            How We Use Your Information

            We use your End User Information for a number of business and commercial purposes,
            including to operate, improve, and protect the services we provide, and to develop new services.
            More specifically, we use your End User Information:

            • To operate, provide, and maintain our services;

            • To improve, enhance, modify, add to, and further develop our services;

            • To protect you, developers, our partners, Plaid, and others from fraud, malicious activity, and
              other privacy and security-related concerns;

            • To develop new services;

            • To provide customer support to you or to developers, including to help respond to your
              inquiries related to our service or developers’ applications;

            • To investigate any misuse of our service or developers’ applications, including violations of
              our Developer Policy, criminal activity, or other unauthorized access to our services; and

            • For other notified purposes with your consent.



            Our Lawful Bases for Processing (EEA and UK End Users Only)

            For individuals in the European Economic Area (“EEA”) or the United Kingdom (“UK”), our legal
            basis for processing your End User Information will depend on the information concerned and
            the context in which we collected or processed it. Generally, however, we will normally only
            collect and process End User Information where:

        • we need to fulfill our responsibilities and obligations in any contract or agreement with you (for
          example, to comply with our end user services agreements);

        • to comply with our legal obligations under applicable law;

        • the processing is necessary for our legitimate interests and not overridden by your data
          protection interests or fundamental rights and freedoms (for example, to safeguard our services;
          to communicate with you; or to provide or update our services); and

        • you have given your consent to do so.

            To the extent we rely on consent to collect and process End User Information, you have the right
            to withdraw your consent at any time per the instructions provided in this Policy.


https://plaid.com/legal/ios/                                                                                    4/8
9/12/2020                                                  Terms and Privacy - Plaid



            How We Share Your Information

            We share your End User Information for a number of business purposes:

            • With the developer of the application you are using and as directed by that developer (such as
              with another third party if directed by you);

            • To enforce any contract with you;

            • With our data processors and other service providers, partners, or contractors in connection
              with the services they perform for us or developers;

            • If we believe in good faith that disclosure is appropriate to comply with applicable law,
              regulation, or legal process (such as a court order or subpoena);

            • In connection with a change in ownership or control of all or a part of our business (such as a
              merger, acquisition, reorganization, or bankruptcy);

            • Between and among Plaid and our current and future parents, affiliates, subsidiaries and
              other companies under common control or ownership;

            • As we believe reasonably appropriate to protect the rights, privacy, safety, or property of you,
              developers, our partners, Plaid, and others; or

            • For any other notified purpose with your consent.

            We may collect, use, and share End User Information in an aggregated, de-identified, or
            anonymized manner (that does not identify you personally) for any purpose permitted under
            applicable law. This includes creating or using aggregated, de-identified, or anonymized data
            based on the collected information to develop new services and to facilitate research.

            We do not sell or rent personal information that we collect.



            Our Retention Practices

            We retain End User Information for no longer than necessary to fulfill the purposes for which it
            was collected and used, as described in this Policy, unless a longer retention period is required
            or permitted under applicable law. As permitted under applicable law, even after you stop using
            an application or terminate your account with one or more developer, we may still retain your
            information (for example, if you still have an account with another developer). However, your
            information will only be processed as required by law or in accordance with this Policy.

            Please refer to the “Your Data Protection Rights” section for options that may be available to
            you, including the right to request deletion of End User Information. You can also contact us
            about our data retention practices using the contact information below.

https://plaid.com/legal/ios/                                                                                     5/8
9/12/2020                                                  Terms and Privacy - Plaid



            Some Final Details…


            International Data Transfers

            We operate internationally, and as a result, will transfer the information we collect about you
            across international borders, including from the EEA or UK to the United States, for processing
            and storage. To the extent that the information we collect about you is transferred from the EEA
            to territories/countries for which the EU Commission has not made a finding that the legal
            framework in that territory/country provides adequate protection for individuals' rights and
            freedoms for their personal data, we will transfer such data consistent with applicable data
            protection laws, including through the use of the EU Commission-approved standard contractual
            clauses. You can ask for a copy of these standard contractual clauses by contacting as set out
            below.



            Your Data Protection Rights

            Under applicable law, and subject to limitations and exceptions provided by law, if you are
            located in the EEA or UK, and in certain other jurisdictions, you may have certain rights in
            relation to the End User Information collected about you and how it is used, including the right
            to:

            • Access End User Information collected about you;

            • Request that we rectify or update your End User Information that is inaccurate or incomplete;

            • Request, under certain circumstances, that we restrict the processing of or erase your End
              User Information;

            • Object to our processing of your End User Information under certain conditions provided by
              law;

            • Where processing of your End User Information is based on consent, withdraw that consent;

            • Request that we provide End User Information collected about you in a structured, commonly
              used and machine-readable format so that you can transfer it to another company, where
              technically feasible; and

            • File a complaint regarding our data protection practices with a supervisory authority (if you are
              in the EEA or UK, please refer to the following link for contact details:
              https://edpb.europa.eu/about-edpb/board/members_en).

            Under the California Consumer Privacy Act (“CCPA”), and subject to certain limitations and
            exceptions, if you are a California resident, you may have the following rights with respect to


https://plaid.com/legal/ios/                                                                                      6/8
9/12/2020                                                  Terms and Privacy - Plaid

            End User Information we have collected about you that constitutes personal information under
            the CCPA:

            • To request access to more details about the categories and specific pieces of personal
              information we may have collected about you in the last 12 months (including personal
              information disclosed for business purposes);

            • To request deletion of your personal information;

            • To opt-out of any “sales” of your personal information, if a business is selling your information;
              and

            • To not be discriminated against for exercising these rights.

            To exercise your data protection rights, where applicable, you can submit a request using our
            online form (available here ), or contact us as described in the “Contacting Plaid” section below.
            You may be required to provide additional information necessary to confirm your identity before
            we can respond to your request.

            We will consider all such requests and provide our response within a reasonable period of time
            (and within any time period required by applicable law). Please note, however, that certain
            information may be exempt from such requests, for example if we need to keep the information
            to comply with our own legal obligations or to establish, exercise, or defend legal claims.



            Changes To This Policy

            We may update or change this Policy from time to time. If we make any updates or changes, we
            will post the new policy on Plaid’s website at https://plaid.com/legal and update the effective date
            at the top of this Policy. We will also notify developers of any material changes in accordance
            with our developer agreements, as they are generally best positioned to notify their end users
            about such changes to this Policy, as appropriate.



            Contacting Plaid

            If you have any questions or complaints about this Policy, or about our privacy practices
            generally, you can contact us at privacy@plaid.com or by mail at:

            If you reside outside the EEA or UK:

              Plaid Inc.
              Attn: Legal
              PO Box 7775 #35278
              San Francisco, California 94120-7775
              U.S.A.


https://plaid.com/legal/ios/                                                                                       7/8
9/12/2020                                        Terms and Privacy - Plaid



            If you reside in the EEA or UK:

              Plaid Financial Ltd.
              Attn: Legal
              New Penderel House, 4th Floor
              283-288 High Holborn
              London, United Kingdom, WC1V 7HP




https://plaid.com/legal/ios/                                                 8/8
